internal_revenue_service number release date index number ----------------------- ------------------------- ------------------------------ ------------------------------ in re ---------------------------------- ------------------------------- ---------------------------- ------------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc it a plr-112851-04 date date --------- ------------------ ------------------------------------------------------- legend legend city state program dear --------------- this letter responds to your ruling_request submitted on behalf of the city by a letter dated date as supplemented on date date and date your request relates to whether the city is required to file information returns for payments made under the program described below background the city is a municipal government incorporated under the laws of state the city implemented the program to reduce the financial hardship that can occur when a property owner is ordered to remove dead or dying trees which are identified by the city as posing an immediate threat to public health and safety the program has two different systems of assistance one for owner-occupants hereinafter residents and one for investors of rental property hereinafter investors under the program the city classifies dead or dying trees and issues a removal order residents must submit proof of ownership of the property and total household_income to the city in order to obtain assistance investors must submit proof of ownership of the property and total household_income of their tenants subsequently residents and investors solicit bids from contractors to remove the trees and the city plr-112851-04 selects a contractor among the solicited bids upon inspection of the completed work the city makes payment directly to the contractor the amount of assistance is determined by the total household_income level of the residents or the tenants of investors payments made to residents are grants while in the case of payments made to investors the city imposes a lien on the rental property for some or all of the amount of assistance provided when the investor sells or changes the title of the property the assistance is repaid and the lien is removed law and analysis sec_6041 of the internal_revenue_code hereinafter the code requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with the internal_revenue_service hereinafter the service and to furnish an information statement to the payee sec_1_6041-1 of the income_tax regulations hereinafter the regulations provides that payments are fixed when they are paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_1_6041-1 requires a payor to report sec_6041 amounts on form_1099 payments that are not fixed or determinable are not subject_to information reporting under sec_6041 the payments of compensation and other_amounts required to be reported under sec_6041 are those includible in gross_income under sec_61 accordingly in order to decide whether the city is required to furnish an information_return to the property owners it is necessary to examine whether the payments are includible in gross_income sec_61 of the code and the regulations thereunder define gross_income to mean all income from whatever source derived see also section dollar_figure -1 a of the regulations however sec_1_61-6 provides that certain gains or losses realized on the sale_or_exchange of property including involuntary_conversions under sec_1033 are not recognized or included in gross_income at the time of the transaction the gain_or_loss from such sale_or_exchange is generally recognized at some later date sec_1033 provides that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into property similar_or_related_in_service_or_use plr-112851-04 to the property so converted no gain shall be recognized sec_1033 provides in part that if such property is converted into money and the taxpayer timely purchases other_property similar_or_related_in_service_or_use to the property so converted then at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized on such conversion exceeds the cost of such other_property sec_1033 requires a broad construction to effectuate its purposes see 514_f2d_484 2nd cir 306_f2d_207 8th cir amounts realized from an involuntary_conversion have been held to include severance_damages damages to property remaining after condemnation and moving_expenses e r hitchcock co f 2d pincite in this case the property owners received the costs of the tree removal services solely as a result of the city’s order to remove the dead or dying trees but for the conversion the property owners would not have realized the payments from the city accordingly we conclude that the payments are amounts realized from an involuntary_conversion within the meaning of sec_1033 as explained above gains profits and income under sec_6041 are reportable to the extent that they are fixed and determinable at the time the payment is made see sec_6041 of the code when sec_1033 applies the extent to which gain must be recognized in the year of disposition is contingent on the sec_1033 election taxpayers can make this election up to two years after the year in which the any portion of the gain is realized because the city does not posses the information necessary to determine what portion if any of the assistance payments are income to the property owners the payments are not fixed or determinable under sec_6041 and the city is not required to file information returns with the service or to furnish information statements to the property owners with respect to the payments we express no opinion regarding whether all or any portion of the payments would be excluded from gross_income in the year of receipt without regard to sec_1033 the city’s direct payments to contractors raise an additional issue sec_1_6041-1 the middleman rules of the regulations provides e payment made on behalf of another person-- in general a person that makes a payment in the course of its trade_or_business on behalf of another person is the payor that must make a return of information under this section with respect to that payment if the payment is described in paragraph a of this section and under all the facts and circumstances that person- plr-112851-04 i performs management or oversight functions in connection with the payment this would exclude for example a person who performs mere administrative or ministerial functions such as writing checks at another's direction or ii has a significant economic_interest in the payment ie an economic_interest that would be compromised if the payment were not made such as by creation of a mechanic's lien on property to which the payment relates or a loss of collateral under the facts provided it appears that the city exercises management or oversight functions with respect to payments made to contractors on behalf of the property owners the city selects a contractor and inspects the work performed by the contractor prior to making payment see sec_1_6041-1 of the regulations accordingly if the city makes a direct payment to a contractor pursuant to the program the city is required to file an information_return with the service and to furnish an information statement to the contractor payments to contractors would be reported on form 1099-misc with the amount reported in box as nonemployee compensation conclusion for these reasons we conclude that the city is not subject_to the information reporting requirements of sec_6041 with respect to the payments distributed to the property owners under the program but that information reporting is required with respect to direct payments to contractors unless the recipient is a corporation or other specified entity payment to which is exempt under sec_1_6041-3 of the regulations this document may not be used or cited as precedent see sec_6110 of the code ______________________ john aramburu senior counsel branch associate chief_counsel income_tax accounting sincerely
